El Juez Asociado .Se. Wole,
emitió la opinión del tribunal.
Se inició esta causa ante la Corte de Distrito de Aguadilla mediante acusación que fue formulada contra Bernardo González, en la que se le imputa la comisión de un delito de seduc-ción (felony), porque en uno de los días del mes de octubre de 1912, o alrededor de esa fecha, el acusado sedujo bajo promesa de matrimonio a la mujer soltera Antonia María Coll, de previo carácter casto, y tuvo comercio carnal con ella. El juicio se celebró ante un jurado y la corte lo condenó a sufrir la pena de un año de presidio con trabajos forzados. .
*1160Prácticamente el apelante se funda en un solo señala-miento de error, a saber, que la prueba era insuficiente para justicar el veredicto, pero casi todos los razonamientos pre-sentados en su alegato se fundan en las deducciones que po-drían hacerse de varias cartas. Estas cartas fueron elimi-nadas de la transcripción de los autos a virtud de moción pre-sentada por el Fiscal de esta Corte Suprema, con tal objeto, por no haber sido las mismas debidamente identificadas me-diante debida referencia a ellas en la exposición del caso. Es-trictamente no podemos tomarlas en consideración, pero aun en el caso de que pudiéramos hacerlo, con ellas simplemente se impugna la credibilidad de la ofendida, y su tendencia como evidencia para cualquier otro fin es levantar una duda con respecto al previo carácter casto de la perjudicada. Sobre tales errores, aun en el supuesto de que existieran, este tribunal no intervendría con el veredicto emitido por el jurado en este caso.
El acto carnal fué realizado por el apelante y las mani-festaciones hechas por la denunciante quedaron corrobora-das en sus puntos esenciales por las de otros dos testigos. Debe confirmarse la sentencia apelada.

Confirmada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.